—

~ fo) oO a WwW No

Oo @

Case 5:20-cv-00015-VAP-PJW Document 5 Filed 04/15/20 Page iofi Page ID#:77

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
MATTHEW BOEMAN WILLIAMS, CASE NO. ED CV 20-0015-VAP (PJW)
Petitioner,
JUDGMENT
Vv.
GEORGE JAIME,

Respondent.

)
)
)
)
)
)
)
)
)
)
)

 

Pursuant to the Order Dismissing Habeas Corpus Petition With
Prejudice,

IT IS HEREBY ADJUDGED that the Petition is denied and the action

ann. Oe Pht:
e

VIRGIg JA A. PHILLIPS

UNITEY STATES DISTRICT JUDGE

is dismissed with prejudice.

DATED: April 15, 2020

 

 
